Exhibit 10.2

ALLIED NEVADA GOLD CORP.

RESTRICTED SHARE PLAN

July 3, 2007

ARTICLE ONE

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions: For purposes of the Restricted Share Plan, unless such
word or term is otherwise defined herein or the context in which such word or
term is used herein otherwise requires, the following words and terms with the
initial letter or letters thereof capitalized shall have the following meanings:

 

  (a) “Act” means the General Corporation Law of the State of Delaware or its
successor, as amended from time to time;

 

  (b) “Associate” where used to indicate a relationship with any person or
company means: (i) any company of which such person or company beneficially
owns, directly or indirectly, voting securities carrying more than 10 per cent
of the voting rights attached to all voting securities of the company for the
time being outstanding; (ii) any partner of that person or company; (iii) any
trust or estate in which such person or company has a substantial beneficial
interest or as to which such person or company serves as trustee or in a similar
capacity; (iv) any relative of that person who resides in the same home as that
person; (v) any person who resides in the same home as that person and to whom
that person is married, or any person of the opposite sex or the same sex who
resides in the same home as that person and with whom that person is living in a
conjugal relationship outside marriage; or (vi) any relative of a person
mentioned in clause (v) who has the same home as that person;

 

  (c) “Change of Control” means the occurrence of any one or more of the
following events:

 

  (i) the Corporation shall not be the surviving entity in a merger,
amalgamation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Corporation);

 

  (ii) the Corporation sells all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary of the Corporation);

 

  (iii) the Corporation is to be dissolved and liquidated;



--------------------------------------------------------------------------------

  (iv) any person, entity or group of persons or entities acting jointly or in
concert acquires or gains ownership or control (including, without limitation,
the power to vote) more than 30% of the Corporation’s outstanding voting
securities; or

 

  (v) as a result of or in connection with: (A) the contested election of
directors, or; (B) a transaction referred to in subparagraph 1.01(c)(i) above,
the persons who were directors of the Corporation before such election shall
cease to constitute a majority of the Board of Directors.

For the purposes of the foregoing “voting securities” means common shares of the
Corporation and any other shares entitled to vote for the election of directors
and shall include any security, whether or not issued by the Corporation, which
are not shares entitled to vote for the election of directors but are
convertible into or exchangeable for shares which are entitled to vote for the
election of directors including any options or rights to purchase such shares or
securities.

 

  (d) “Committee” means the Directors or if the Directors so determine in
accordance with Section 2.03 of the Restricted Share Plan, the committee of the
Directors authorized to administer the Restricted Share Plan which includes any
compensation committee of the board;

 

  (e) “Common Shares” means the common shares of the Corporation, as adjusted in
accordance with the provisions of Article Five of the Restricted Share Plan;

 

  (f) “Corporation” means Allied Nevada Gold Corp., a corporation incorporated
under the Act;

 

  (g) “Deferred Payment Date” means the date for a Participant under the
Restricted Share Plan after the Restricted Period and not later than the
Participant’s Retirement Date which the Participant has elected to defer receipt
of Restricted Shares;

 

  (h) “Designated Affiliate” means the affiliates of the Corporation designated
by the Committee for purposes of the Restricted Share Plan from time to time;

 

  (i) “Directors” means the board of directors of the Corporation from time to
time;

 

  (j) “Eligible Contractors” means individuals, other than Eligible Directors or
Eligible Employees that (i) are engaged to provide on a bona fide basis
consulting, technical, management or other services to the Corporation or any
Designated Affiliates under a written contract between the Corporation or the
Designated Affiliate and the individual or a company which the individual
consultant is an employee and (ii) in the reasonable opinion of the Corporation,
spend or will spend a significant amount of time and attention on the affairs
and business of the Corporation or a Designated Affiliate;



--------------------------------------------------------------------------------

  (k) “Eligible Directors” means the Directors and the directors of any
Designated Affiliate of the Corporation from time to time;

 

  (l) “Eligible Employees” means employees, including officers, whether
Directors or not, and including both full-time and part-time employees, of the
Corporation or any Designated Affiliate of the Corporation;

 

  (m) “Insider” shall have the meaning ascribed thereto in the Securities Act
(Ontario) other than a person who is an Insider solely by virtue of being a
director or senior officer of a subsidiary of the Corporation and any Associate
of an Insider;

 

  (n) “Participant” for the Restricted Share Plan means each Eligible Director,
Eligible Contractor, and Eligible Employee to whom Restricted Share Rights are
granted;

 

  (o) “Restricted Period” means any period of time that a Restricted Share Right
is not exercisable and the Participant holding such Restricted Share Right
remains ineligible to receive Restricted Shares, determined by the Committee in
its absolute discretion, upon grant of the Restricted Share Rights and as stated
in the Restricted Share Right Grant Letter evidencing such Restricted Share
Rights;

 

  (p) “Retirement” in respect of a Participant means the Participant ceasing to
be an Eligible Employee, Eligible Director or Eligible Contractor after
attaining a stipulated age in accordance with the Corporation’s normal
retirement policy or earlier with the Corporation’s consent;

 

  (q) “Retirement Date” means the date that a Participant ceases to be an
Eligible Employee, Eligible Director or Eligible Contractor;

 

  (r) “Restricted Share Plan” means the restricted share plan described in
Article Three hereof;

 

  (s) “Restricted Share Rights” has such meaning as ascribed to such term at
Section 3.02 of this Restricted Share Plan;

 

  (t) “Restricted Shares” means the Common Shares issuable upon the exercise of
Restricted Share Rights;

 

  (u) “Stock Exchange” means, the Toronto Stock Exchange and the American Stock
Exchange; and

 

  (v)

“Termination” means: (i) in the case of an Eligible Employee, the termination of
the employment of the Eligible Employee with or without cause by the Corporation
or a Designated Affiliate or cessation of employment of the Eligible Employee
with the Corporation or a Designated Affiliate as a result of resignation or
otherwise other than the Retirement of the Eligible Employee; (ii) in the case
of an Eligible Director, the removal of or failure to re-elect the Eligible
Director as a



--------------------------------------------------------------------------------

 

director of the Corporation or a Designated Affiliate; (iii) in the case of an
Eligible Contractor, the termination of the services of the Eligible Contractor
by the Corporation or a Designated Affiliate.

Section 1.02 Securities Definitions: In the Restricted Share Plan, the terms
“affiliate”, “subsidiary” and “insider” shall have the meanings given to such
terms in the Securities Act (Ontario).

Section 1.03 Headings: The headings of all articles, Sections, and paragraphs in
the Restricted Share Plan are inserted for convenience of reference only and
shall not affect the construction or interpretation of the Restricted Share
Plan.

Section 1.04 Context, Construction: Whenever the singular or masculine are used
in the Restricted Share Plan, the same shall be construed as being the plural or
feminine or neuter or vice versa where the context so requires.

Section 1.05 References to this Restricted Share Plan: The words “hereto”,
“herein”, “hereby”, “hereunder”, “hereof” and similar expressions mean or refer
to the Restricted Share Plan as a whole and not to any particular article,
Section, paragraph or other part hereof.

Section 1.06 Canadian Funds: Unless otherwise specifically provided, all
references to dollar amounts in the Restricted Share Plan are references to
lawful money of Canada.

ARTICLE TWO

PURPOSE AND ADMINISTRATION OF THE RESTRICTED SHARE PLAN

Section 2.01 Purpose of the Restricted Share Plan: The Restricted Share Plan
provides for the acquisition of Common Shares by Participants for the purpose of
advancing the interests of the Corporation through the motivation, attraction
and retention of employees, directors and consultants of the Corporation and the
Designated Affiliates of the Corporation and to secure for the Corporation and
the shareholders of the Corporation the benefits inherent in the ownership of
Common Shares by key employees, consultants and directors of the Corporation and
Designated Affiliates of the Corporation, it being generally recognized that
restricted share plans aid in attracting, retaining and encouraging employees,
consultants and directors due to the opportunity offered to them to acquire a
proprietary interest in the Corporation.

Section 2.02 Administration of the Restricted Share Plan: The Restricted Share
Plan shall be administered by the Committee and the Committee shall have full
authority to administer the Restricted Share Plan including the authority to
interpret and construe any provision of the Restricted Share Plan and to adopt,
amend and rescind such rules and regulations for administering the Restricted
Share Plan as the Committee may deem necessary in order to comply with the
requirements of the Restricted Share Plan. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and conclusive and shall be binding on the Participants and the
Corporation. No member of the Committee shall be personally liable for any
action taken or determination or interpretation made



--------------------------------------------------------------------------------

in good faith in connection with the Restricted Share Plan and all members of
the Committee shall, in addition to their rights as Directors, be fully
protected, indemnified and held harmless by the Corporation with respect to any
such action taken or determination or interpretation made. The appropriate
officers of the Corporation are hereby authorized and empowered to do all things
and execute and deliver all instruments, undertakings and applications and
writings as they, in their absolute discretion, consider necessary for the
implementation of the Restricted Share Plan and of the rules and regulations
established for administering the Restricted Share Plan. All costs incurred in
connection with the Restricted Share Plan shall be for the account of the
Corporation.

Section 2.03 Delegation to Committee: All of the powers exercisable hereunder by
the Directors may, to the extent permitted by applicable law and as determined
by resolution of the Directors, be exercised by a committee of the Directors
comprised of not less than three (3) Directors, including any compensation
committee of the board of directors of the Corporation.

Section 2.04 Record Keeping: The Corporation shall maintain a register in which
shall be recorded:

 

  (a) the name and address of each Participant in the Restricted Share Plan;

 

  (b) the number of Restricted Share Rights granted to each Participant under
the Restricted Share Plan; and

 

  (c) the number of Restricted Shares issued to each Participant under the
Restricted Share Plan.

Section 2.05 Determination of Participants and Participation: The Committee
shall from time to time determine the Participants who may participate in the
Restricted Share Plan. The Committee shall from time to time determine the
Participants to whom Restricted Share Rights shall be granted and the provisions
and restrictions with respect to such grant(s), all such determinations to be
made in accordance with the terms and conditions of the Restricted Share Plan,
and the Committee may take into consideration the present and potential
contributions of and the services rendered by the particular Participant to the
success of the Corporation and any other factors which the Committee deems
appropriate and relevant.

Section 2.06 Maximum Number of Shares: The maximum number of Common Shares made
available for the Restricted Share Plan is 1,200,000 which shall be allocated as
follows:

 

  (a) Restricted Share Plan: The maximum number of Common Shares made available
for the Restricted Share Plan shall be determined from time to time by the
Committee, but in any case, shall not exceed 1,200,000 Common Shares in the
aggregate.

 

  (b)

The aggregate number of Common Shares issuable to Insiders pursuant to
Restricted Share Rights and all other security based compensation arrangements,
at any time, shall not exceed 10% of the total number of Common Shares then



--------------------------------------------------------------------------------

 

outstanding. The aggregate number of Common Shares issued to Insiders pursuant
to Restricted Share Rights and all other security based compensation
arrangements, within a one year period, shall not exceed 10% of the total number
of Common Shares then outstanding. The aggregate number of Common Shares
issuable to any one Insider and such Insider’s Associates pursuant to Restricted
Share Rights, within a one-year period, shall not exceed 5% of the total number
of Common Shares then outstanding. The aggregate number of Common Shares
reserved for issuance to any one person upon the exercise of Restricted Share
Rights shall not exceed 5% of the total number of Common Shares then
outstanding. For purposes of this Section 2.06, the number of Common Shares then
outstanding shall mean the number of Common Shares outstanding on a non-diluted
basis immediately prior to the proposed grant of the applicable Restricted Share
Right.

ARTICLE THREE

RESTRICTED SHARE PLAN

Section 3.01 Restricted Share Plan: A Restricted Share Plan is hereby
established for Eligible Employees, Eligible Directors and Eligible Contractors.

Section 3.02 Participants: The Committee shall have the right to grant, in its
sole and absolute discretion, to any Participant rights to acquire any number of
fully paid and non-assessable Common Shares (“Restricted Share Rights”) as a
discretionary payment in consideration of past or future services to the
Corporation, subject to this Restricted Share Plan and with such provisions and
restrictions as the Committee may determine. Each Restricted Share Right
entitles the holder thereof to one Common Share of the Corporation, to be issued
automatically and without payment of additional consideration, at the end of the
Restricted Period as set forth in the Restricted Share Right Grant Letter, or,
if applicable, in the case of Canadian residents, at a later Deferred Payment
Date, if any, without any further action on the part of the holder of the
Restricted Share Right in accordance with this Article Three.

Section 3.03 Restricted Share Right Grant Letter: Each grant of a Restricted
Share Right under the Restricted Share Plan shall be evidenced by a Restricted
Share Right Grant Letter to the Participant from the Corporation. Such
Restricted Share Right Grant Letter shall be subject to all applicable terms and
conditions of the Restricted Share Plan and may be subject to any other terms
and conditions which are not inconsistent with the Restricted Share Plan and
which the Committee deems appropriate for inclusion in a Restricted Share Right
Grant Letter. The provisions of the various Restricted Share Grant Letter issued
under the Restricted Share Plan need not be identical.

Section 3.04 Restricted Period: Upon the grant of Restricted Share Rights to a
Participant, the Committee shall determine the Restricted Period applicable to
such Restricted Share Rights.



--------------------------------------------------------------------------------

Section 3.05 Deferred Payment Date: Subject to section 3.06, Participants may
elect to defer the receipt of all or any part of their entitlement to Restricted
Shares until a Deferred Payment Date.

Section 3.06 Prior Notice of Deferred Payment Date: Participants who are
Canadian residents, may elect to set a Deferred Payment Date. To do so they must
give the Corporation written notice of the Deferred Payment Date not later than
sixty (60) days prior to the expiration of the Restricted Period. For certainty,
Participants shall not be permitted to give any such notice or change any such
notice after the day which is sixty (60) days prior to the expiration of the
Restricted Period. Participants residing in the United States will not be able
to make an election of deferral, unless otherwise permitted by the Committee
with the advice of counsel.

Section 3.07 Retirement or Termination during Restricted Period: In the event of
the Retirement or Termination of a Participant during the Restricted Period, any
Restricted Share Rights held by the Participant shall immediately terminate and
be of no further force or effect, provided that the Committee has the absolute
discretion to waive such termination.

Section 3.08 Retirement or Termination after Restricted Period: In the event of
the Retirement or Termination of the Participant following the Restricted Period
and prior to the Deferred Payment Date, the Corporation shall issue forthwith
Restricted Shares issuable upon the exercise of Restricted Share Rights held by
the Participant.

Section 3.09 Dividends: Subject to section 5.04, participants shall not have any
rights to dividends on Restricted Shares until such shares are issued in
accordance with the terms of the Plan.

Section 3.10 Death or Disability of Participant: In the event of the death or
total disability of a Participant, any Restricted Shares represented by
Restricted Share Rights held by the Participant shall be immediately issuable by
the Corporation.

Section 3.11 Change of Control: In the event of a Change of Control, all
Restricted Share Rights outstanding shall be immediately exercised for
Restricted Shares notwithstanding the Restricted Period and any applicable
Deferred Payment Date.

Section 3.12 Necessary Approvals: The Restricted Share Plan shall be subject to
the approval of the shareholders of the Corporation to be given by a resolution
passed at a meeting of the shareholders of the Corporation or by a written
resolution of all of the shareholders of the Corporation in accordance with the
Act and acceptance by the Stock Exchange or any regulatory authority having
jurisdiction over the securities of the Corporation.

Section 3.13 Term of the Restricted Share Plan: The Restricted Share Plan herein
shall become effective on the date on which it is approved by the shareholders.
The Restricted Share Plan shall remain in effect until it is terminated by the
Board of Directors.



--------------------------------------------------------------------------------

ARTICLE FOUR

WITHHOLDING TAXES

Section 4.01 Withholding Taxes: The Corporation or any Designated Affiliate of
the Corporation may take such steps as are considered necessary or appropriate
for the withholding of any taxes which the Corporation or any Designated
Affiliate of the Corporation is required by any law or regulation of any
governmental authority whatsoever to withhold in connection with any Common
Share including, without limiting the generality of the foregoing, the
withholding of all or any portion of any payment or the withholding of the issue
of Common Shares to be issued under the Restricted Share Plan, until such time
as the Participant has paid the Corporation or any Designated Affiliate of the
Corporation for any amount which the Corporation or Designated Affiliate of the
Corporation is required to withhold with respect to such taxes.

ARTICLE FIVE

GENERAL

Section 5.01 Effective Time of Restricted Share Plan: The Restricted Share Plan
shall become effective as of the date first mentioned on the first page of this
plan, but will remain subject to the necessary shareholder and regulatory
approvals.

Section 5.02 Amendment of Restricted Share Plan: The Committee may from time to
time in the absolute discretion of the Committee amend, modify and change the
provisions of the Restricted Share Plan, including, without limitation:

 

  (i) amendments of a house keeping nature; and

 

  (ii) the change to the Restricted Period of the Plan or any Restricted Share
Right.

However, any amendment, modification or change to the provisions of the
Restricted Share Plan which would:

 

  (a) materially increase the benefits of the holder under the Restricted Share
Plan to the detriment of the Corporation and its shareholders;

 

  (b) increase the number of Common Shares, other than by virtue of Sections
5.06, 5.07 and 5.08 of the Restricted Share Plan, which may be issued pursuant
to the Restricted Share Plan; or

 

  (c) materially modify the requirements as to eligibility for participation in
the Restricted Share Plan;

shall only be effective upon such amendment, modification or change being
approved by the shareholders of the Corporation, if required, by the Stock
Exchange and any other regulatory



--------------------------------------------------------------------------------

authority having jurisdiction over the securities of the Corporation. Any
amendment, modification or change of any provision of the Restricted Share Plan
shall be subject to approval, if required, by any regulatory authority having
jurisdiction over the securities of the Corporation.

Section 5.03 Non-Assignable: Except as otherwise may be expressly provided for
under this Restricted Share Plan or pursuant to a will or by the laws of descent
and distribution, no Restricted Share Right and no other right or interest of a
Participant is assignable or transferable.

Section 5.04 Rights as a Shareholder: No holder of any Restricted Share Rights
shall have any rights as a shareholder of the Corporation prior to the issuance
of Restricted Shares. Subject to Section 5.07 no holder of any Restricted Share
Rights shall be entitled to receive, and no adjustment shall be made for, any
dividends, distributions or any other rights declared for shareholders of the
Corporation for which the record date is prior to the date of exercise of any
Restricted Share Right.

Section 5.05 No Contract of Employment: Nothing contained in the Restricted
Share Plan shall confer or be deemed to confer upon any Participant the right to
continue in the employment of, or to provide services to, the Corporation or any
Designated Affiliate nor interfere or be deemed to interfere in any way with any
right of the Corporation or any Designated Affiliate to discharge any
Participant at any time for any reason whatsoever, with or without cause.
Participation in the Restricted Share Plan by a Participant shall be voluntary.

Section 5.06 Change of Control: In the event of a Change of Control, each
Participant who holds Restricted Share Rights shall receive the securities,
property or cash which the Participant would have received upon such Change of
Control if the Participant had held the Restricted Shares issuable upon exercise
of such Restricted Share Rights immediately prior to such Change of Control.

Section 5.07 Adjustment in Number of Shares Subject to the Restricted Share
Plan: In the event there is any change in the Common Shares, whether by reason
of a stock dividend, consolidation, subdivision, reclassification or otherwise,
an appropriate adjustment shall be made by the Committee in:

 

  (a) the number of Common Shares available under the Restricted Share Plan; and

 

  (b) the number of Common Shares subject to any Restricted Share Rights.

If the foregoing adjustment shall result in a fractional Common Share, the
fraction shall be disregarded. All such adjustments shall be conclusive, final
and binding for all purposes of the Restricted Share Plan.

Section 5.08 Securities Exchange Take-over Bid: In the event that the
Corporation becomes the subject of a take-over bid (within the meaning of the
Securities Act (Ontario)) pursuant to which 100% of the issued and outstanding
Common Shares are acquired by the offeror either directly or as a result of the
compulsory acquisition provisions of the incorporating statute, and where
consideration is paid in whole or in part in equity securities of the offeror,
the Committee



--------------------------------------------------------------------------------

may send notice to all holders of Restricted Share Rights requiring them to
surrender their Restricted Share Rights within 10 days of the mailing of such
notice, and the holders of Restricted Share Rights shall be deemed to have
surrendered such Restricted Share Rights on the tenth (10th) day after the
mailing of such notice without further formality, provided that:

 

  (a) the offeror delivers with such notice an irrevocable and unconditional
offer to grant replacement restricted share rights to the holders of Restricted
Share Rights on the equity securities offered as consideration;

 

  (b) the Committee has determined, in good faith, that such replacement options
have substantially the same economic value as the Restricted Share Rights being
surrendered; and

 

  (c) the surrender of Restricted Share Rights and the granting of replacement
restricted share rights can be effected on a tax deferred basis under the Income
Tax Act (Canada) or the Internal Revenue Code (as applicable).

Section 5.09 No Representation or Warranty: The Corporation makes no
representation or warranty as to the future market value of any Common Shares
issued in accordance with the provisions of the Restricted Share Plan.

Section 5.10 Compliance with Applicable Law: If any provision of the Restricted
Share Plan or any Restricted Share Right contravenes any law or any order,
policy, by-law or regulation of any regulatory body having jurisdiction, then
such provision shall be deemed to be amended to the extent necessary to bring
such provision into compliance therewith.

Section 5.11 Interpretation: This Restricted Share Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.